WEINMAN, Chief Judge.
In this matter, plaintiff has moved the Court to declare, by summary judgment, that United States Letters Patent No. 2,778,736 is invalid as a matter of law. The Court finds that plaintiff’s motion is well taken.
The pleadings and exhibits show that there is no genuine issues as to any of the following material facts: On April 9, 1954, Chester Wagner filed an application for a patent on a method of deep fat cooking foods under pressure. The patent, with three claims, was issued on January 22, 1957 as United States Letters Patent No. 2,778,736.
Nola Treat and Lenore Richards are the authors of a printed publication, Quantity Cookery, Revised Edition, published by Little, Brown and Company, Boston, Massachusetts on January 12, 1951. At pages 233 through 236, the authors of the aforementioned publication describe a method for frying chicken in deep fat.
The Court notes that the patent involved is sufficiently simple to obviate-the necessity of expert testimony and summary judgment is a proper remedy for plaintiff. Bobertz v. General Motors Corp., 228 F.2d 94 (Cir. 6, 1955).
The Court finds that each claim of the patent in suit is anticipated by the method for frying chicken in deep fat as disclosed in Quantity Cookery. It follows that since the application for the patent was filed on April 9, 1954, which is more than one year after the publication of Quantity Cookery, the patent is invalid. See 35 U.S.C.A. § 102(b).
Accordingly, it is hereby ordered, adjudged and decreed that plaintiff’s motion for summary judgment is sustained and United States Letters Patent No. 2,778,736, and each claim thereof, is invalid.
The Clerk shall enter judgment forthwith; entry of counsel not required.